UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1006


RAFAEL COPPOLA,

                  Plaintiff - Appellant,

          and

DYLAN   CLARK;   EVAN G.   FORD;  ZAC  TRAUTMAN;  TROY  M.
GREENSFELDER; MAGGIE DESMOND; LARS N. NOLEN; KIRBY MARTIN;
TYLER WASSERMAN,

                  Plaintiffs,

          v.

KARPATHOES, INC., d/b/a Fratellis Italian Restaurant; GEORGE
SAKELLIS; ROULA RIGOPOULA SAKELLIS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-00824-ELH)


Submitted:   September 20, 2016               Decided:   November 1, 2016


Before KING and      THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Howard Benjamin Hoffman, Rockville, Maryland; Stephen         Jon
Springer, Philadelphia, Pennsylvania, for Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Unsatisfied with an award of attorney’s fees and costs,

Rafael Coppola seeks to appeal the district court’s reduction in

the amount of his requested fees.                 We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

       Parties   are   accorded   30       days   after   the    entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).                   We

have a duty to examine our jurisdiction sua sponte.                    See United

States v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011).

       On July 8, 2014, the district court entered judgment in

favor of Coppola based on Coppola’s acceptance of Defendants’

Offer of Judgment pursuant to Fed. R. Civ. P. 68.                  Although the

court’s order did not “mechanically recite” the words “no just

reason for delay,” Crostley v. Lamar Cty., 717 F.3d 410, 420

(5th Cir. 2013) (internal quotation marks omitted), and although

an “explanation . . . undoubtedly would have been helpful” in

understanding the district court’s determination, Fox v. Balt.

City   Police    Dep’t,   201 F.3d 526,       532   (4th    Cir.   2000),   we

                                       3
conclude that the Rule 54(b) certification was unmistakable and

did not constitute an abuse of discretion. *

       Contrary      to   Coppola’s    arguments,     “a    Rule    68    judgment

inherently possesses a significant degree of finality” due to

its self-executing nature.             Mallory v. Eyrich, 922 F.2d 1273,

1279       (6th   Cir.    1991).      Additionally,      the    parties    clearly

intended the Rule 68 judgment to be final.                      Coppola accepted

Defendants’ offer for the full amount that he sought, and the

remaining plaintiffs immediately amended the complaint to remove

Coppola as a party.           The fact that the judgment left unresolved

the amount of attorney’s fees and costs to be awarded Coppola

did not deprive it of finality.              See Fed. R. Civ. P. 68(a); Ray

Haluch      Gravel   Co. v.    Cent.   Pension    Fund     of   Int’l     Union   of

Operating Eng’rs & Participating Emp’rs, 134 S. Ct. 773, 777

(2014).

       The district court resolved the attorney’s fee issue in an

order entered on February 19, 2015.              As the district court had

already entered a final judgment pursuant to Rule 54(b), Coppola

had 30 days from entry of the February 19 fee award to note an

appeal of that order.           Fed. R. App. P. 4(a)(1)(A).             The notice




       *
       The judgment entered by the district court, titled “Order
of Judgment,” was on a form submitted to the court by counsel
for Coppola.



                                         4
of appeal was filed on December 31, 2015, well beyond the 30-day

period.

      Because Coppola failed to file a timely notice of appeal

and   did   not    obtain      an   extension   or   reopening      of   the   appeal

period, we dismiss the appeal for lack of jurisdiction.                           We

dispense    with        oral   argument    because        the    facts   and   legal

contentions       are   adequately     presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                          5